Need, J.,
delivered the opinion of the court.
There is ample testimony to support the decree of the chancellor in favor of the contestants, on the trial of the issue devisavit vel non in this case. The instrument propounded for probate was decreed to he not the true last will and testament of Luke Spivey and Jennie Spivey, his wife, and its probate' was refused. Contestants are heirs at law of Mr. and Mrs. Spivey.
In one of the briefs for appellant, counsel claim that the chancellor committed error in admitting the testimony of the husbands or several .of the contestants tending to show the mental incapacity, of Mr. and Mrs. Spivey. The following, taken from the brief, gives counsel’s contention: “Under the doctrine announced in the Whitehead case, 61 So. 737, it would have been error to allow the wives of these parties to testify as to the sanity of the testator, and, following the rule laid down in the case, we are of the opinion that since the husband and wife are of 'one flesh,’ and it would he error to permit one to testify, it would be certainly error to permit the other to do so.”
We do not see anything in section 1917 of the Code of 1906 providing that “a person shall not testify as a witness to establish his own claim ,or defense against the *60estate of a deceased person which originated during the lifetime of such person,” nor in the case of Whitehead v. Kirk, supra, discussing the statute, to sustain counsel’s-position. The quotation by Judge Cook in the Whitehead Case of the words in G-en. ii, 24, ‘ ‘ Therefore shall a man leave his father and his mother, and shall cleave-unto his wife; and they shall be one flesh, ’ ’ was' made in that part of the opinion discussing and deciding the question of the wife’s competency to testify “concerning the-acts and words of her husband, done and said under the-protection of confidential communication between husband and wife. ”
The importance of the unity of husband and wife in-matters pertaining to the marriage relation and in their association with each other as conjugal partners is beyond question. We also bear in mind that under the-common law there is a unity of the couple, and disabilities to the wife by reason of coverture. This, however, has been changed by the statutes of Mississippi. The married woman has been fully emancipated. As to property rights, the right to contract, as well as with other rights and liabilities, the husband and wife are separate, and are not one.
The rule of evidence as contained in section 1917 of the Code of 1906 applies only to the person who has a claim or defense against the estate of a deceased person. It will not apply; to the spouse of such person. The chancellor did not err in admitting testimony of the husbands of several of the contestants.

Affirmed.